United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 25, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-30796
                           Summary Calendar



H.P. ROWLEY, III,

                                     Plaintiff-Appellant,

versus

TCHEFUNCTA CLUB ESTATES, INC.; UNIDENTIFIED PARTY,

                                     Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         USDC No. 2:04-CV-753-J
                          --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     H.P. Rowley, III, appeals the dismissal of his 42 U.S.C.

§ 1983 complaint for failure to state a claim.          Affording the

district court’s ruling de novo review, Priester v. Lowndes County,

354 F.3d 414, 418 (5th Cir.), cert. denied, 125 S. Ct. 153 (2004),

we affirm.

     To state a 42 U.S.C. § 1983 claim, the complaint must (1)

allege the violation of a constitutional right and (2) allege that

the violation “‘was committed by a person acting under color of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 04-30796
                                        -2-

state law.’”      Cornish v. Corr. Servs. Corp., 402 F.3d 545, 549 (5th

Cir.     2005)    (citation    omitted).         Rowley   alleges   that       his

constitutional rights were violated by Tchefuncta Club Estates,

Inc. (“TCE”), a private entity that maintains public areas and

provides some utility and security services to the Tchefuncta Club

Estates community.         These violations allegedly occurred in three

distinct    ways:    (1)   TCE’s    imposition    of   various   fees     on   all

homeowners to pay for four full-time deputy sheriffs to be assigned

by the St. Tammany Sheriff’s Department to the community, and using

these deputies to collect the fees; (2) TCE’s ordering the deputies

not to enforce a local ordinance against allowing minors to operate

golf carts on public roads; and (3) TCE’s ordering a deputy to

accompany two TCE employees who attempted to cut off Rowley’s water

supply on account of his failure to pay fees.

       We will affirm a district court’s dismissal of a complaint

under Rule 12(b)(6) “only if it appears that no relief could be

granted under any set of facts that could be proven consistent with

the allegations.”      Ballard v. Wall, 413 F.3d 510, 514-15 (5th Cir.

2005).     When considering the complaint, we do so in a light most

favorable to the plaintiff, and resolve every doubt on his behalf.

See Cornish, 402 F.3d at 548.

       Assuming     arguendo   that    Rowley’s    complaint     states    facts

implicating TCE as a state actor with respect to its employment of

the deputy sheriffs, we are persuaded that the complaint, although

offering detail, is bereft of any actionable conduct by the deputy
                           No. 04-30796
                                -3-

sheriffs.   Rowley can point to no right violated by the imposition

of fees for basic services, the delivery of notices relating to

these fees, and the failure to enforce the golf cart ordinance.

Although a closer call, we can find no actionable conduct on the

part of the officers in relation to the effort by TCE employees to

disconnect Rowley’s water supply. In his complaint, Rowley asserts

that the TCE employees came onto his lawn, used metal detectors to

locate his water pipe, and began digging in an effort to disconnect

his water supply, relenting only after he agreed to pay the overdue

fees. Importantly, there is no indication that the deputy actively

participated in the effort to disconnect the water supply; rather,

he was merely present at the scene.1

     Based on the foregoing, the judgment of the district court

dismissing Rowley’s complaint for failure to state a claim is

     AFFIRMED.




     1
       To the extent that TCE’s employees may have violated
Rowley’s constitutional rights, Rowley cannot establish state
action. See Cornish, 402 F.3d at 550 (“Deciding whether a
deprivation of a protected right is fairly attributable to the
State ‘begins by identifying the specific conduct of which the
plaintiff complains.’” (quoting Am. Mfrs. Mut. Ins. Co. v
Sullivan, 526 U.S. 40, 50 (1999)) (quotation omitted in Cornish).